Citation Nr: 0216794	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  01-00 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a nervous 
(psychiatric) disorder, to include memory loss.

(The issues of entitlement to service connection for 
residuals of CS gas exposure, myasthenia gravis, and 
circulatory problems; as well the issues of whether new and 
material evidence has been presented to reopen claims of 
entitlement to service connection for low back pain, migraine 
headaches, a lower extremity disorder, a respiratory 
disorder, and a vision disorder, will be the subject of a 
future decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran has verified active duty service from October 
1979 to February 1986.  This matter comes before the Board of 
Veterans' Appeals (Board) from a January 2000 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  

The Board is taking additional development on the issues of 
entitlement to service connection for residuals of CS gas 
exposure, myasthenia gravis, and circulatory problems; as 
well the issues of whether new and material evidence has been 
presented to reopen claims of entitlement to service 
connection for low back pain, migraine headaches, a lower 
extremity disorder, a respiratory disorder, and a vision 
disorder, pursuant to 38 C.F.R. § 19.9 (2002).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  38 C.F.R. § 20.903 
(2002).  After giving the notice and reviewing any response 
to the notice, the Board will prepare a separate decision 
addressing these issues.


FINDINGS OF FACT

1.  Service connection for a nervous disorder was denied by 
the RO in April 1997.

2.  Evidence submitted since April 1997 bears directly and 
substantially upon the specific matter under consideration, 
and in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The April 1997 rating decision denying service connection 
for a nervous disorder is final.  38 U.S.C.A. § 7105 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 
(2002).

2.  Evidence received since the April 1997 rating decision is 
new and material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An April 1997 rating decision denied entitlement to service 
connection for a nervous disorder.  The RO indicated that the 
evidence of record did not show a nervous disorder.  The 
veteran was informed of this decision in April 1997 and did 
not appeal the decision. Therefore, that decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103.  In 
order to reopen the claim, new and material evidence must be 
submitted.  38 U.S.C.A. § 5108.  

Under the regulation in effect in this case, new and material 
evidence means evidence not previously submitted to the 
agency decisionmakers, which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  
Cf.  38 C.F.R. § 3.159 (2002) (effective for claims filed on 
and after August 29, 2001)

In the case at hand, the record before the RO in April 1997 
included, in pertinent part, service medical records which 
showed that at his separation examination in January 1986, 
the veteran reported that he was depressed, confused, and 
"insane."  However, clinical psychiatric evaluation was 
normal.  

The record submitted after the April 1997 rating decision 
includes, in pertinent part, a psychiatric evaluation report, 
dated in November 2000, which indicates that the veteran had 
a chronic major depressive disorder.  Also of record are 
South Carolina Department of Corrections records, dated in 
1998 and 1999, which indicate that the veteran received 
mental health treatment.  

In addition, the veteran submitted a copy of a newspaper 
article, which was apparently written while the veteran was 
on active duty service.  (The name of the newspaper or the 
specific date of the article are not shown.)  The article 
states that the veteran was arrested for harassment after 
directing obscenities at a policeman.  He reportedly 
approached a police officer and reported that his friends 
were "beating him" and that he would have shot them if he 
had a gun.  He then asked for the police officer's gun so 
that he could shoot them.  Then, he became obscene toward the 
policeman because he believed the officer was not taking any 
action against the other individuals.  

As the basis for the RO's previous denial was that a nervous 
disorder had not been shown, the Board finds that the 
evidence presented since April 1997 is new.  In this regard, 
the evidence submitted since April 1997 now provides a 
diagnosis of a psychiatric disorder, as well as the article 
which references the veteran's inappropriate behavior during 
service.  Moreover, the evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the claim is reopened.

The Board notes that there has been a change in the law 
during the pendency of the veteran's claim.  The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), significantly added to the statutory law 
concerning VA's duties when processing claims for VA 
benefits.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Implementing regulations are codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The VCAA and the 
implementing regulations are liberalizing and are therefore 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).

In light of the fact that the veteran's claim is reopened, he 
is not prejudiced by the Board's review of the claim on the 
basis of the current record. 

The veteran is advised that the Board is taking additional 
development on the merits of the issue of entitlement to 
service connection for a nervous (psychiatric) disorder in 
accordance with 38 C.F.R. § 19.9 (2002).  When it is 
completed, the Board will provide notice of the development 
in accordance with 38 C.F.R. § 20.903 (2002).  After giving 
the notice and reviewing any response to the notice, the 
Board will prepare a separate decision addressing this issue.


ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for a nervous 
(psychiatric) disorder, the claim is reopened.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

